       Case 2:21-cv-02268-JWL-GEB Document 9 Filed 07/23/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

Nafeesa Fajri,

                     Plaintiff,

v.                                                                Case No. 21-2268-JWL


KVC Health Systems Inc.,

                     Defendant.

                                  MEMORANDUM AND ORDER

       Plaintiff filed a petition against defendant in state court alleging sex and race discrimination

and retaliation in violation of Title VII of the Civil Rights Act of 1962, 42 U.S.C. § 2000e et seq.;

disability discrimination and retaliation in violation of the Americans with Disabilities Act

(“ADA”), 42 U.S.C. 12101 et seq., as amended by the ADA Amendments Act of 2008,

(“ADAAA”); race discrimination and retaliation in violation of 42 U.S.C. § 1981; and a state law

claim for retaliatory constructive discharge. Defendant removed the case to this court and then

moved to dismiss all claims pursuant to Federal Rule of Civil Procedure 12(b)(6) (doc. 4). On

July 22, 2021, plaintiff filed an amended complaint as a matter of right pursuant to Federal Rule

of Civil Procedure 15(a)(1)(B). Because defendant’s motion to dismiss is directed at the initial

complaint, which is no longer the operative complaint, the court denies that motion as moot and

without prejudice.



       IT IS THEREFORE ORDERED BY THE COURT THAT defendant’s motion to

dismiss plaintiff’s complaint (doc. 4) is moot.
Case 2:21-cv-02268-JWL-GEB Document 9 Filed 07/23/21 Page 2 of 2




IT IS SO ORDERED.



Dated this 23rd day of July, 2021, at Kansas City, Kansas.



                                         s/ John W. Lungstrum
                                         John W. Lungstrum
                                         United States District Judge




                                         2
